


110 HR 6887 IH: To authorize the President or a designee of the President

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6887
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Shadegg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Natural Resources and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the President or a designee of the President
		  to waive any legal requirement under any provision of Federal law otherwise
		  applicable to a covered energy project as the President or such designee
		  determines necessary to ensure expeditious conduct of such project, and for
		  other purposes.
	
	
		1.Waiver of laws applicable to
			 covered energy projects
			(a)In
			 generalNotwithstanding any other provision of law, the President
			 or a designee of the President may waive any legal requirement under any
			 provision of Federal law otherwise applicable to a covered energy project,
			 including any provision of law relating to any administrative protest of any
			 agency action taken with respect to such a project, as the President or such
			 designee, in his or her sole discretion, determines necessary to ensure
			 expeditious conduct of such project. Any such determination shall be effective
			 upon being published in the Federal Register.
			(b)Federal court
			 review
				(1)In
			 generalThe district courts of the United States shall have
			 exclusive jurisdiction to hear all causes or claims arising from any action
			 undertaken, or any decision made, by the President or such designee pursuant to
			 subsection (a). Such a cause of action or claim may only be brought alleging a
			 violation of the Constitution of the United States. The court shall not have
			 jurisdiction to hear any claim not specified in this paragraph.
				(2)Time for filing
			 of complaintAny cause or claim brought pursuant to paragraph (1)
			 shall be filed not later than 60 days after the date of the action or decision
			 made by the President or such designee. A claim shall be barred unless it is
			 filed within the time specified.
				(3)Ability to seek
			 appellate reviewAn interlocutory or final judgment, decree, or
			 order of the district court may be reviewed only upon petition for a writ of
			 certiorari to the Supreme Court of the United States.
				(c)Covered energy
			 project definedIn this section the term, covered energy
			 project—
				(1)means the
			 construction, operation, or maintenance of any building, structure, or other
			 facility for the development, production, processing, or transmission of
			 energy; and
				(2)includes—
					(A)construction,
			 operation, or maintenance of any oil or natural gas pipeline or refinery;
			 and
					(B)the leasing of
			 Federal lands (including submerged lands) for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source or form of energy.
					
